Citation Nr: 1112700	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-39 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed sleep apnea, to include as secondary to the restrictive airway disease.

2.  Entitlement to a rating in excess of 10 percent for restrictive airway disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to December 1975 and September 1976 to July 1994.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the RO which denied service connection for sleep apnea; denied increased ratings for bilateral hearing loss and restrictive airway disease; and determined that new and material evidence had not been received regarding a claim of service connection for tinnitus.  The Veteran expressed disagreement with these decisions.  Subsequently, in September 2009, the RO granted service connection for tinnitus and assigned a 10 percent rating.  The Veteran was notified of this decision and did not file a Notice of Disagreement (NOD) in response.  Therefore, his appeal concerning the issues of entitlement to service connection for tinnitus has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

A Statement of the Case (SOC) was issued in September 2009 concerning the remaining issues.  In the Substantive Appeal (VA Form 9), the Veteran only appealed the issues of service connection for sleep apnea and an increased rating for restrictive airway disease.  Therefore, the Board will review only those issues as listed on the title page.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO December 2010.  A transcript of the hearing is of record.

The issue of entitlement to a rating in excess of 10 percent for the restrictive airway disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sleep apnea was not present during the Veteran's periods of service, and is not shown to be causally or etiologically related to the service-connected restrictive airway disease.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by military service and is not shown to be proximately due to, the result of, or aggravated by his service-connected restrictive airway disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in January 2008 and January 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims and identified his duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the noted letters sent to the Veteran.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Law and Regulations

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).    

Additionally, a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity will determine the baseline and current levels of severity under VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.             

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran contends that his sleep apnea is due to his service-connected restrictive airway disease.  In this case, there is no evidence to substantiate any causal relationship between his service-connected restrictive airway disease and his claimed sleep apnea.  As such, no action is required to establish the "baseline level of severity" of his service-connected restrictive airway disease and the provisions of 38 C.F.R. § 3.310(b) are not directly relevant to this case.

The service treatment records (STRs) from the Veteran's periods of service contain no reference to, treatment for or diagnosis of sleep apnea.  In March 1985, the Veteran was seen for symptoms related to a cold.  He complained of a lack of sleep, with body aches, fever and malaise.  Two days later, he reported feeling "much better".  No other sleep-related complaints are recorded in the STRs.  In a December 1993 report of medical history, and in a May 1994 retirement report of medical history, the Veteran denied trouble sleeping.   

Subsequent to service, the first documentation of sleep apnea was a September 2006 VA treatment record documenting the Veteran's low compliance with prescribed use of his CPAP machine (he had been using the CPAP machine for 77 days).  An October 2007 VA sleep progress note reported that sleep apnea onset in 2006.  

In a June 2008 VA examination report, the Veteran reported that he had been diagnosed with severe obstructive sleep apnea in 2005.  Pulmonary function tests (PFT) revealed both restrictive and obstructive disease.  The impression was restrictive lung disease.

A July 2009 statement from the Veteran's ex-wife was to the effect that he snored heavily and would stop breathing for minutes at time. He would resume breathing and resume the loud snoring.  The Veteran's ex-wife reported that as a result the Veteran was never well-rested and that he was tired and sleepy most of the day.  The ex-wife indicated that the Veteran reportedly sought treatment for his sleep problems shortly after his separation from service in 1994.  However, the Veteran was just diagnosed with sinus disease related to his history of smoking.  

In a September 2009 VA examination report, the physician indicated the claims file had been reviewed.  The physician noted that the Veteran had and was service-connected for restrictive airway disease.  The physician also noted the Veteran had developed sleep apnea and required the use of a CPAP machine to help control the disorder.

The physician reported that there was no relationship between restrictive airway disease and sleep apnea.  To that end, the physician explained that there was no causal relationship and there was no medical literature that supported a relationship.  Further, the physician explained that there was no indication in this case that they restrictive airway disease aggravated the sleep apnea.

Given its review of the record, the Board finds that service connection for the claimed sleep apnea is simply not warranted either on a direct or secondary basis.  In this regard, service treatment records are silent for a diagnosis of sleep apnea, or for any complaints or symptoms evenly mildly associated with sleep apnea; thus there is no basis for direct service connection.  To that end, the first evidence of record of sleep apnea is a September 2006 VA treatment record documenting the Veteran's non-compliance with the prescribed use of his CPAP machine.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  In the September VA examination report, the physician concluded that the sleep apnea was not the result of or aggravated by the Veteran's service-connected restrictive airway disease.  

The regulations are clear that service connection will be allowed for a current disability that is proximately due to or the result of a service-connected disability.  In this case, the evidence of record simply fails to show that the Veteran's sleep apnea was proximately due to, the result of, or aggravated by his service-connected restrictive airway disease.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. at 448 (1995).  

The Board emphasizes at this point that this decision does not imply that the Veteran is not sincere in his belief that his sleep apnea is causally or etiologically related to his service-connected restrictive airway disease.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  He may sincerely believe that his sleep apnea was proximately due to, the result of, or aggravated by his service-connected restrictive airway disease, as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation.

Likewise, the Board has considered the internet excerpts submitted by the Veteran regarding various topics relating to sleep apnea.  These documents, however, contain no findings specifically pertaining to the Veteran's manifestation of sleep apnea that was first manifest many years after discharge from service.  As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his current sleep apnea.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995). The document supplied by the Veteran simply provides speculative generic statements.  Therefore, the aforementioned excerpts lack probative value in the consideration of the Veteran's claim.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this issue on appeal is denied.


ORDER

Service connection for sleep apnea, to include as secondary to the service-connected restrictive airway disease is denied.


REMAND

During his December 2010 hearing, the Veteran essentially testified that the symptomatology associated with his restrictive airway disease had increased in severity since his last afforded VA examination.  Given his contention, the Board finds that a more contemporaneous VA examination is necessary.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand a case back to the RO for a new examination when the claimant asserts that the disability in question has worsened since the last examination).  

In February 2011, the RO forwarded to the Board a copy of a January 2011 VA pulmonary function study.  There is no indication the Veteran waived consideration of this report by the RO.  However, we note that the test failed to include a measurement of the DLCO (SB).  38 C.F.R. § 4.96 clearly states:

(2) If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. (emphasis added)

Because this portion of the pulmonary function is missing without explanation, the case must be returned to the VAMC in order that a pulmonary function test complete with a DLCO (SB) reading be performed, OR for the examiner to state why the test would not be useful or valid in this case.

In any event, the Board notes that it is incumbent upon the agency of original jurisdiction, here the RO, to issue a Supplemental Statement of the Case (SSOC) following its receipt of new and pertinent evidence.  38 C.F.R. § 19.31.  In the present case, the SOC was issued on September 17, 2009.  Subsequently, the RO received additional medical evidence, including VA PFT results from January 2011 to July 2010 addressing the Veteran's restrictive airway disease.  The Board has preliminarily reviewed this record and finds that it is of such significance that it would need to be considered in the disposition of the Veteran's claim for increased evaluation for the restrictive airway disease.  However, the RO never issued an SSOC addressing this record.  The absence of an SSOC constitutes a procedural error requiring a remand to the RO.  See 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), the need for additional evidence regarding his restrictive airway disease.  This letter should reflect all appropriate legal guidance.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that recently treated him for his restrictive airway disease.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be afforded a VA respiratory examination to determine the degree of impairment caused by the restrictive airway disease.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.   The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Respiratory (Obstructive, Restrictive and Interstitial) Examination, revised in December 2009, and the questions posed in the worksheet must be addressed by the examiner.  Specifically, testing is to include a pulmonary function test complete with a DLCO (SB) reading, unless the examiner can provide a reasonable explanation as to why the test would not be useful or valid in this particular case.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After consideration of all the evidence added to the Veteran's claim file since the September 17, 2009 SOC, the Veteran's claim for a rating in excess of 10 percent for the restrictive airway disease should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


